Title: To Thomas Jefferson from John Laval, 9 October 1821
From: Laval, John
To: Jefferson, Thomas


            Sir,
            
              Philadelphia
              October 9th 1821
          I have placed to your Credit the $15= inclosed in your letter of the 30th ulto, leaving a balance in your favor of $1–3/100if I receive, or Can procure for you, Planche’s Lexicon Fs. & Gr., I will forward it to you immediatelyYou will find, herein, a list of a few Books of our last importations, which may deserve your Attention—I am with the highest Consideration & respect Sir, your most humble Servt
            John Laval